DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on v27 April 2021 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment and Arguments
Applicant’s arguments  and the Declaration of Arthur Mack under 37.C.F.R. 1.132 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 of claims 6-7, 9-12 and 14 over US Patent 5728652 (Dobson, Jr.) in view of US Patent 2191312 (Cannon) has been withdrawn.  However, a new ground of rejection has been made in view of US2005/0038199A1 (Wang)  in view of US2009/0048126 (Phatak).
Applicant presents no arguments over the rejection under 35 U.S.C. 103 of claims 11, 12 and 14  over  US Patent 6635604 (Halliday) in view of Cannon.  The rejection stands and is reiterated below.

Claim Interpretation
Claim 11 recites “70% by weight to 97% by weight of an untreated brine”, which has been interpreted as referring to the concentration of the brine in the composition,  and does not limit the concentration of salts in the brine.  


Claim Rejections - 35 USC § 103
Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US2005/0038199A1 (Wang), which is listed in Applicant’s information disclosure statement.
Regarding claims 11 and 12, Wang teaches a  thermal insulating composition comprises 20 to 99 weight percent of water or brine ([0016] and [0018]), alkaline earth metal ions including calcium and magnesium provided as chloride compounds ([0027] and [0031]), thus the presence of calcium chloride or magnesium chloride brine in an amount of 20 to 99 weight percent, which meets the claimed divalent brine and absence of zinc,  and encompasses the claimed amount of divalent brine ; and 0.1 to 4 wt.% of sorbitol or xylitol ([0036]-[0037]), which overlaps with  the claimed  amount of  3 to 30 wt.% 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include sorbitol or xylitol  and brine at the instantly claimed range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Wang  further teaches  high temperature application of the composition ([0025]), thus thermal stability of the composition.
Regarding the suppression factor, thermal stability and  density, since Wang  teaches the same composition as claimed, the property  of the Wang composition would intrinsically be the same as In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
Regarding claim 14, Wang teaches the composition further comprises a  polyol such as glycerol ([0022] and [0024]. 


Claims 6, 7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang  in view of US2009/0048126 (Phatak), which is listed in Applicant’s information disclosure statement.
Regarding claims 6, 7 and  9 , Wang teaches a  thermal insulating composition comprises 20 to 99 weight percent of water or brine ([0016] and [0018]), alkaline earth metal ions including calcium and magnesium provided as chloride compounds ([0027] and [0031]), thus the presence of calcium chloride or magnesium chloride brine, which meets the claimed divalent brine and absence of zinc,  and 0.1 to 4 wt.% of sorbitol or xylitol ([0036]-[0037]), which overlaps with  the claimed  amount of  greater than 3 wt.% 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include sorbitol or xylitol  at the instantly claimed range since it has been held that in the case where prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
While teaching high temperature application of the composition ([0025]), Wang does not teach the instantly claimed amine base. 
Phatak teaches that organoamino compounds such as triethanol amine  can be added to polymer well treatment composition as high temperature stabilizers that prevent degradation of polymers at high temperature ([0046]).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the organoamine of Phatak in the composition of Wang.  The rationale to do so would have been the motivation provided by the teachings of Phatak that to do so would predictably provide high temperature stability of the polymer fluid ([0046]), which is desirable by Wang ([0025]).
Regarding the suppression factor, thermal stability, density  and the  upper density limitation, as well as inhibition of sugar alcohol degradation,  since Wang  and Phatak teach the same composition as claimed, the property  of the Wang and Phatak composition would intrinsically be the same as claimed. If there is any difference between the product of  Wang and Phatak  and the product of the instant claims the difference would have been minor and obvious. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(I) , In re Best, 562 F2d at 1255, 195 USPQ at Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
Regarding claim 10, Wang teaches the composition further comprises a  polyol such as glycerol ([0022] and [0024]. 

Claims 11, 12 and 14 stand  rejected under 35 U.S.C. 103 as being unpatentable over  US Patent 6635604 (Halliday) in view of Cannon.
Halliday teaches a drilling fluid brine comprising a salt such as calcium chloride (col. 1, line 55-60, Fig 4 and col.2, line 50-65),  and at least  about 1 wt.% of  low molecular weight compounds such as glycerols (col.3, line 30-31 and col.4 ,line 50-55), thus at most 99 wt.% of brine.
Halliday does not teach the instantly claimed sugar alcohol, neither its amount.
Cannon teaches  that  polyhydroxy alcohol such as  sorbitol can be added to aqueous drilling fluid in an amount of at least 20 wt.%  of the drilling fluid to prevent disintegration of shale (col. 1, line 25-50), which overlaps with the claimed amount of 3  to 30 wt.%, thus the brine would be present in an amount of less than  79 wt.%  with  at least 1 wt.% of glycerol (Halliday, col. 4, line 50-55), which overlaps with the claimed brine  amount of 70 to 97 wt.%.
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the shale stabilizing sorbitol in the amount taught by Cannon in the drilling fluid of Halliday.   The rationale to do so would have been the motivation provided by the teachings of Cannon that to do so would predictably provide shale stabilization (Cannon, col.1, line 25-30). 
One of ordinary skill in the art at the time the invention was made would have found it obvious to include sorbitol and the brine  at the instantly claimed range since it has been held that in the case prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Regarding the suppression factor, density and thermal stability, since Halliday and Cannon  teach the same composition as claimed, the property of the Halliday  and Cannon composition would intrinsically be the same as claimed. If there is any difference between the product of Halliday  and Cannon and the product of the instant claims the difference would have been minor and obvious. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01(1) , In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736.  The examiner can normally be reached on Monday-Friday 9:00 am -4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY GULAKOWSKI can be reached on 571-2721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768